[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PLAINTIFF'S MOTION FOR ALIMONY PENDENTE LITE
The court, having heard the parties concerning the plaintiff's Motion for Alimony Pendente Lite and Counsel Fees, makes the following findings.
The marriage of the parties has lasted less than one year.
The court finds that the plaintiff is currently receiving $288.00, before deductions, by way of unemployment compensation. The defendant's gross weekly wage is $1500.00 as a consultant for Computer Processing Institute.
The plaintiff's immediate employment prospects are diminished by the fact that she has just entered into the third trimester of pregnancy. She is continuing to pursue an undergraduate degree from St. Joseph's College. The defendant's contract for employment, by its terms, will continue until December 20, 1992.
Having considered all of the evidence and testimony offered by the parties and taking into consideration the provisions of Sec. 46b-82 C.G.S. including, inter alia, present employability, health, vocational skills, estate and needs of the parties, the court orders the defendant to pay to the plaintiff the sum of $135.00 per week as alimony pendente lite. This order is effective retroactively to May 20, 1992.
Plaintiff's Motion for Counsel Fees is denied, without prejudice, and continued for consideration as part of further proceedings.
BY THE COURT:
Joseph W. Doherty, Judge